Case 8:19-cv-00302-AG-KES Document 32 Filed 05/03/19 Page 1 of 1 Page ID #:427




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00302 AG (KESx)            Date                            May 3, 2019
 Title       PRITISH VORA v. EQUIFAX INFORMATION SERVICES, LLC ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING PLAINTIFF’S
                       MOTION TO STRIKE (DKT. 22)

The Order dated May 3, 2019 (Dkt. No. 31) is VACATED. The matter is taken under
submission, and the Court will issue a separate order on Plaintiff’s Motion to Strike. (Dkt. 22.)
The May 6, 2019 hearing remains off calendar. See Federal Rule 78(b).

                                                                                           :   0
                                                      Initials of Preparer       mku




                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 1
